United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE ARMY, PINE BLUFF
ARSENAL, Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-575
Issued: May 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 23, 2012 appellant timely appealed the October 24, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board does not have jurisdiction of the merits of the appeal.2
ISSUE
The issue is whether OWCP properly declined to reopen appellant’s case for merit review
under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. §§ 8101-8193.

Because the latest merit decision was issued on December 28, 2010 more than 180 days prior to the filing of the
instant appeal, the Board does not have jurisdiction over the merits of appellant’s September 27, 2010 recurrence
claim. 20 C.F.R. § 501.3(e)(g) (2011). Moreover, the Board, within its discretion, denies his request for oral
argument pursuant to 20 C.F.R. § 501.5(a). Appellant’s request addressed the merits of his claim which are not
before the Board on this appeal.

FACTUAL HISTORY
Appellant, a 59-year-old former warehouseman/environmental specialist, injured his back
in the performance of duty on March 27, 1991. OWCP accepted his claim for lumbar strain and
authorized a July 26, 1991 left hemilaminotomy and discectomy at L5-S1. Appellant received
wage-loss compensation. He returned to work in a limited-duty capacity on October 21, 1991.
Appellant resigned from his position effective August 12, 1999. He worked for Wal-Mart from
November 1998 until June 2000.
On September 27, 2010 appellant filed a notice of recurrence (Form CA-2a) for medical
treatment only. He identified July 14, 2009 as the date of recurrence. Appellant indicated that
he was bending over and felt a sharp pain in his lower back and numbness in his lower
extremities the same as what he experienced at the time of his original injury. He also noted that
since returning to work following his original injury he developed bilateral plantar fasciitis. The
Form CA-2a was accompanied by employee health records dated July 21 and August 17, 1994,
and a November 8, 2007 orthopedic surgery consult for reported left knee pain. In a
September 6, 2000 report, Dr. John W. Barbaree, a chiropractor, diagnosed cervical sprain/strain,
lumbosacral sprain/strain, bilateral knee compensation strain and bilateral plantar fasciitis.
Appellant also submitted an August 5, 2010 report from another chiropractor, Dr. Michael D.
Courtney, who diagnosed subluxation at L1-5, lumbar degenerative disc disease at L1-2 through
L5-S1, low back pain, bilateral sciatic neuritis, radiculitis, muscle spasms and myalgia. OWCP
also received a September 13, 2010 lumbar magnetic resonance imaging (MRI) scan and report
from Dr. Scott M. Schlesinger, a Board-certified neurosurgeon, who examined appellant and
reviewed the recent lumbar MRI scan. Dr. Schlesinger noted that appellant’s chief complaint
was back pain, but he also reported numbness in his feet and pain in the bottom of the feet, with
a history of plantar fasciitis. He also noted that the MRI scan revealed degenerative changes and
postoperative changes, but no evidence of neural compression. Dr. Schlesinger recommended a
series of lumbar epidural steroid injections to address appellant’s back pain. He also
recommended that appellant follow-up with the Department of Veterans Affairs regarding his
neuropathy symptoms.
By decision dated December 28, 2010, OWCP denied the recurrence claim on the basis
that appellant had not established a causal relationship between his current lumbar condition and
his March 27, 1991 employment injury.
On October 2, 2011 appellant requested reconsideration and submitted a September 26,
2011 statement.3 He had an off-duty motor vehicle accident on December 21, 1996. Appellant
explained that he had been helping someone who had just started a route with the U.S. Postal
Service, but he personally was not employed by the postal service. He noted that postal service
regulations permitted only one person in a truck. Appellant also indicated that he left Wal-Mart
in 2000 because of heel pain due to plantar fasciitis and because of back pain. He contended that
both conditions should be covered under workers’ compensation.

3

The statement appears to be in response to a November 22, 2010 recurrence claim development letter from
OWCP.

2

In a decision dated October 24, 2011, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
OWCP has the discretion to reopen a case for review on the merits.4 An application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that OWCP erroneously applied or interpreted a specific point of
law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.5 When
an application for reconsideration does not meet at least one of the above-noted requirements,
OWCP will deny the request for reconsideration without reopening the case for a review on the
merits.6
ANALYSIS
Appellant’s October 2, 2011 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. He submitted the appeal
request form that accompanied OWCP’s December 28, 2010 merit decision. Additionally,
appellant did not advance a relevant legal argument not previously considered by OWCP.
Therefore, he is not entitled to a review of the merits based on the first and second above-noted
requirements under section 10.606(b)(2).7
Appellant also failed to submit relevant and pertinent new evidence with his October 2,
2011 request for reconsideration. In a September 26, 2011 statement, he contended that his
ongoing back problem and bilateral foot condition were employment related. OWCP previously
denied appellant’s recurrence claim finding the record did not demonstrate a causal relationship
between his current condition and the March 27, 1991 employment injury. Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve
the issue.8 As such, appellant’s personal belief that his plantar fasciitis and current back
complaints are employment related will not suffice. He did not provide any new medical
evidence and was not entitled to a review of the merits based on the third requirement under
section 10.606(b)(2).9

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

7

Id. at § 10.606(b)(2)(1) and (2).

8

See Robert G. Morris, 48 ECAB 238 (1996).

9

20 C.F.R. § 10.606(b)(2)(3).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s October 2, 2011 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the October 24, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

